Citation Nr: 0918758	
Decision Date: 05/19/09    Archive Date: 05/26/09	

DOCKET NO.  03-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Lichen Simplex Chronicus of the scrotal area, with a history 
of tinea versicolor of the shoulders, claimed as the residual 
of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from August 1965 to June 1969, with additional service 
in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of October 1984, the RO denied 
entitlement to service connection for dermatitis of the 
scrotal area, and tinea versicolor of the shoulders.  The 
Veteran voiced his disagreement with that denial of benefits, 
but subsequently failed to perfect his appeal.  In subsequent 
rating decisions of April 1990, June 1990, and March 1991, 
the RO continued its denial of service connection for the 
Veteran's skin disorder, specifically, dermatitis and/or 
Lichen Simplex Chronicus of the scrotal area, with a history 
of tinea versicolor of the shoulders.  The Veteran voiced no 
disagreement with any of those decisions, all of which have 
now become final.  

Since the time of the March 1991 rating decision, the Veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence neither new nor material, 
and the current appeal ensued.

This claim was originally subject to Chairman's Memorandum 
01-06-24 (September 21, 2006) which instituted a stay on all 
cases affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), which decision reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides.  On May 8, 
2008, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), wherein it reversed 
the Court's decision, and issued a mandate in Haas effective 
October 16, 2008.  A petition for a writ of certiorari in 
Haas was denied by the United States Supreme Court on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  In light of the foregoing, and, in 
particular, Chairman's Memorandum 01-09-03 (Jan. 22, 2009), 
which rescinds Chairman's Memorandum 01-06-24 in its 
entirety, the Board finds that it may now proceed in 
adjudicating the appellant's current appeal.  


REMAND

Regarding the issue of whether new and material evidence has 
been submitted sufficient to reopen the Veteran's previously-
denied claims for service connection for the aforementioned 
skin disorder, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously-denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e., service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.

The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of the claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decisions, and respond with a notice letter 
which describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection which were found insufficient in the 
previous denials.

In the case at hand, the Board observes that, while in 
various correspondence, the Veteran was provided with a basic 
description of what constitutes "new and material" evidence 
on the issue of service connection for Lichen Simplex 
Chronicus of the scrotal area with a history of tinea 
versicolor of the shoulders, claimed as the residual of 
exposure to Agent Orange, he has yet to be provided with 
notice which fully complies with the newly-specified criteria 
as noted in Kent, supra (i.e., the type of evidence which 
would be new and material based on the reasons for the prior 
denials).  Under the circumstances, proper notice must be 
provided to the Veteran prior to a final adjudication of his 
current claim for service connection for Lichen Simplex 
Chronicus of the scrotal area with a history of tinea 
versicolor of the shoulders, claimed as the residual of 
exposure to Agent Orange.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/Appeals Management Center (AMC) for the 
following actions:

1.  The RO/AMC should review the 
Veteran's claims file, and ensure that 
the Veteran and his representative are 
sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the Veteran of 
the evidence and information necessary to 
reopen his previously denied claim (for 
service connection for Lichen Simplex 
Chronicus of the scrotal area with a 
history of tinea versicolor), and which 
notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
the benefit sought, that is, service 
connection.

The Veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously denied claims in 
the context of evidence of record at the 
time the prior claims were finally denied 
and the basis for the denials.  Finally, 
the Veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denials, as outlined by 
the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2008, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  

3.  The RO should then review the 
veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen a previously-denied 
claim for service connection for Lichen 
Simplex Chronicus of the scrotal area 
with a history of tinea versicolor of the 
shoulders, claimed as the residual of 
exposure to Agent Orange.  Should the 
benefit sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
February 2005.  An appropriate period of 
time should be allowed for response.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



